COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 WELLS FARGO BANK, N.A., AS                     §
 TRUSTEE FOR THE HOLDERS OF
 IMPAC SECURED ASSETS CORP.,                    §
                                                                No. 08-12-00211-CV
 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2004-4,                   §
                                                                   Appeal from the
                   Appellant,                   §
                                                             County Court at Law No. 1
 v.                                             §
                                                               of Dallas County, Texas
 JOANN EZELL AND ALL                            §
                                                                (TC# CC-12-00212-A)
 OCCUPANTS OF 2400 SADDLEWOOD
 CT., CEDAR HILL, TEXAS 75104,                  §

                   Appellees.                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment that Wells

Fargo is entitled to possession of 2400 Saddlewood Court, Cedar Hill, Texas 75104.

       We further order that Appellant recover from Appellees all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.